DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weixing et al. CN 106847849 A.
	Regarding claim 1, Weixing et al. discloses in Figs. 1-4, an image collection chip (i.e., equivalent to multispectral chip), comprising an optical modulation layer (i.e., metal nanohole periodic array structure), an image sensing layer (i.e., area array image sensor) and at least two sets of pixel confirmation modules (i.e., multiple pixel level filter unit); wherein, the optical modulation layer is located on the image sensing layer, and .

3.	Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Wyatt U.S. Publication no. 2019/0101577.   Method and system for radio frequency spectral imager on an integrated circuit
b.	Christmas U.S. Patent no. 11,243,495.   Spatial light modulator for holographic projection
c.	Yokogawa U.S. Patent no. 10,728,506.   Optical filter, solid state imaging device and electronic apparatus


272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
03/10/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2613